Conviction for burglary; punishment, five years in the penitentiary.
Appellant entered his plea of guilty after being duly warned, and no evidence was introduced in his behalf. The facts fully justified the verdict and judgment, and all matters of procedure appear to have been perfectly regular.
We find in the record evidence of an attempt by appellant after his conviction to attack the indictment by way of habeas corpus. Our views in this regard are fully presented in our opinion in cause No. 18094, Gribble v. State, this day handed down. (Page 152 of this volume).*
The judgment is affirmed.
Affirmed.
MORROW, P. J., absent.
* (See Haile v. State under date June 24, 1936). *Page 154